Exhibit 12(a) Entergy Arkansas, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest Charges $84,992 $85,809 $91,740 $87,732 $92,340 Interest applicable to rentals 13,911 11,145 10,919 20,687 14,440 Total fixed charges, as defined 98,903 96,954 102,659 108,419 106,780 Preferred dividends, as defined (a) 12,093 10,041 11,104 20,957 15,275 Combined fixed charges and preferred dividends, as defined $110,996 $106,995 $113,763 $129,376 $122,055 Earnings as defined: Net Income $174,635 $173,154 $139,111 $47,152 $66,875 Add: Provision for income taxes: Total 96,949 56,824 85,638 96,623 81,756 Fixed charges as above 98,903 96,954 102,659 108,419 106,780 Total earnings, as defined $370,487 $326,932 $327,408 $252,194 $255,411 Ratio of earnings to fixed charges, as defined 3.75 3.37 3.19 2.33 2.39 Ratio of earnings to combined fixed charges and preferred dividends, as defined 3.34 3.06 2.88 1.95 2.09 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
